 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DUANE LINDER,                                     No. 2:18-CV-2281-JAM-DMC-P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    JALAL SOLTENIAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s first amended complaint (Doc. 9).

19                  The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff names the following doctors as defendants: (1) Jalal Soltenian, M.D.;

 9   (2) J. Chau, M.D.; (3) Christopher Smith, M.D.; (4) James Pucelik, M.D.; and (5) Carmelino

10   Galang, M.D. Drs. Soltenian, Chau, and Smith are prison physicians. Drs. Pucelik and Galang

11   are physicians at San Joaquin General Hospital. According to plaintiff, by 2009 he became

12   dependent on a cane and knee braces due to degenerative changes caused by arthritis. See Doc. 9,

13   p. 6. Plaintiff states he had been issued a “reasonable accommodation chrono” for a lower bunk

14   and lower tier cell assignment because of his mobility problems. Id.

15                  Plaintiff claims defendant Soltenian cancelled his lower tier accommodation

16   chrono in 2014 despite plaintiff informing the doctor doing so would “place my life, health well-

17   being in jeopardy as to being injured and or causing an untimely death.” Id. Plaintiff further

18   alleges: “Dr. Soltenian said he did not care and he with a clear concious [sic] and deliberate

19   intent with no regard for my well-being took away all my reasonable accommodations except for

20   my lower bunk. . . .” Id. Plaintiff states he was required to move to an upper tier cell and, after
21   several months going up and down stairs, he hyperextended his left knee to the point he could no

22   longer walk. See id. Plaintiff alleges he was taken to the clinic after this injury but “was denied

23   treatment and sent away,” though plaintiff does not allege by whom. Id. Plaintiff was eventually

24   seen at the medical clinic after he fell again two weeks later, and was informed by Dr. Rudest

25   (who is not a named defendant) he would require a total knee replacement. See id. at 7. Plaintiff

26   states he received a total knee replacement on March 30, 2015.
27   ///

28   ///
                                                        2
 1                  According to plaintiff, approximately two weeks following his surgery, his knee

 2   “started popping and making a grinding sound really bad,” causing his knee to become dislocated.

 3   Id. Plaintiff was seen at the prison medical clinic by defendant Chau, who submitted a request for

 4   plaintiff to be seen by the surgeon. Id.

 5                  Next, plaintiff claims he was seen by an outside specialist, defendant Galang, on

 6   October 20, 2015. See id. According to plaintiff, defendant Galang “did not want to hear it and

 7   tried to tell me that there is nothing wrong.” Id. Plaintiff was returned to the prison where he

 8   submitted “numerous 7362 Medical Requests” and was seen again by defendant Chau who

 9   prescribed pain medication “until I could see Dr. Galang once again.” Id. at 7-8. Plaintiff alleges

10   that, when he was sent to see defendant Galang again, he was informed “Dr. Galang had fled the

11   County to avoid Medical malpractice Suites [sic].” Id. at 8.

12                  Next, plaintiff states he was returned to see an outside specialist a month later and

13   was told by Dr. Casey (who is not a named defendant) the problem with his knee replacement

14   could have been resolved. See id. Plaintiff alleges, “out of the blue” defendant Smith approved

15   plaintiff to see another outside specialist, defendant Pucelik, who told plaintiff “there is nothing

16   more anyone can do. . . .” Id. According to plaintiff, defendant Pucelik informed him “he

17   [presumably Dr. Pucelik] was told specifically by Dr. smith that I have to deal with it, live with it,

18   and there will be no further specialist care, per orders of Dr. Smith.” Id.

19

20                                              II. DISCUSSION
21                  By separate order, the court has determined the action is appropriate for service on

22   defendants Soltenian, Pucelik, Galang, and Smith. The court finds, however, plaintiff has failed

23   to state a claim for relief against defendant Chau. The treatment a prisoner receives in prison and

24   the conditions under which the prisoner is confined are subject to scrutiny under the Eighth

25   Amendment, which prohibits cruel and unusual punishment. See Helling v. McKinney, 509 U.S.

26   25, 31 (1993); Farmer v. Brennan, 511 U.S. 825, 832 (1994). The Eighth Amendment “. . .
27   embodies broad and idealistic concepts of dignity, civilized standards, humanity, and decency.”

28   Estelle v. Gamble, 429 U.S. 97, 102 (1976). Conditions of confinement may, however, be harsh
                                                        3
 1   and restrictive. See Rhodes v. Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials

 2   must provide prisoners with “food, clothing, shelter, sanitation, medical care, and personal

 3   safety.” Toussaint v. McCarthy, 801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates

 4   the Eighth Amendment only when two requirements are met: (1) objectively, the official’s act or

 5   omission must be so serious such that it results in the denial of the minimal civilized measure of

 6   life’s necessities; and (2) subjectively, the prison official must have acted unnecessarily and

 7   wantonly for the purpose of inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the

 8   Eighth Amendment, a prison official must have a “sufficiently culpable mind.” See id.

 9                   Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

10   injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

11   see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health

12   needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). An injury or illness is

13   sufficiently serious if the failure to treat a prisoner’s condition could result in further significant

14   injury or the “. . . unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d

15   1050, 1059 (9th Cir. 1992); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994).

16   Factors indicating seriousness are: (1) whether a reasonable doctor would think that the condition

17   is worthy of comment; (2) whether the condition significantly impacts the prisoner’s daily

18   activities; and (3) whether the condition is chronic and accompanied by substantial pain. See

19   Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).

20                   The requirement of deliberate indifference is less stringent in medical needs cases
21   than in other Eighth Amendment contexts because the responsibility to provide inmates with

22   medical care does not generally conflict with competing penological concerns. See McGuckin,

23   974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

24   decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.

25   1989). The complete denial of medical attention may constitute deliberate indifference. See

26   Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical
27   treatment, or interference with medical treatment, may also constitute deliberate indifference. See

28   Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate
                                                          4
 1   that the delay led to further injury. See McGuckin, 974 F.2d at 1060.

 2                  Negligence in diagnosing or treating a medical condition does not, however, give

 3   rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a

 4   difference of opinion between the prisoner and medical providers concerning the appropriate

 5   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,

 6   90 F.3d 330, 332 (9th Cir. 1996).

 7                  In this case, plaintiff alleges defendant Chau submitted a request for plaintiff to be

 8   seen by his surgeon after plaintiff complained of problems related to his knee surgery. Plaintiff

 9   also alleges defendant Chau prescribed pain medication. These limited allegations do not indicate

10   defendant Chau was deliberately indifferent. To the contrary, they reflect defendant Chau was

11   attendant to plaintiff’s complaints by recommending further specialist consultation and providing

12   pain medication. Plaintiff’s allegations fail to state an Eighth Amendment claim against

13   defendant Chau.

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        5
 1                                             III. CONCLUSION

 2                  Because it does not appear possible that the deficiencies identified herein can be

 3   cured by amending the complaint, plaintiff is not entitled to leave to amend prior to dismissal of

 4   defendant Chau. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).

 5                  Based on the foregoing, the undersigned recommends that defendant Chau be

 6   dismissed for failure to state a claim.

 7                  These findings and recommendations are submitted to the United States District

 8   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 9   after being served with these findings and recommendations, any party may file written

10   objections with the court. Responses to objections shall be filed within 14 days after service of

11   objections. Failure to file objections within the specified time may waive the right to appeal. See

12   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

13

14

15   Dated: November 14, 2018
                                                            ____________________________________
16                                                          DENNIS M. COTA
17                                                          UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        6
